Citation Nr: 9914540	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-17 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for bilateral varicose 
vein disability, currently evaluated as 60 percent disabling.

2.  Entitlement to service connection on a secondary basis 
for residuals of a head injury.

3.  Entitlement to service connection on a secondary basis 
for bilateral shoulder disability.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1977 to 
August 1980.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board initially notes that the veteran failed to attend a 
hearing before a traveling member of the Board scheduled for 
January 1999.  The Board therefore construes the veteran's 
failure to appear as a withdrawal of his request for a 
hearing.  See 38 C.F.R. § 20.704(d) (1998).

The Board also notes that the veteran, in a VA Form 9 dated 
in May 1995, indicated that he accepted the denial, in a 
January 1995 rating decision, of his claim for service 
connection for bilateral ear disability.  In an April 1996 
statement the veteran's former representative confirmed that 
the veteran did not desire to pursue that claim.  The Board 
therefore considers the veteran's claim for service 
connection for bilateral ear disability to have been 
withdrawn.  

The Board notes that service connection for low back 
disability was granted in a January 1995 rating decision; the 
veteran has not expressed disagreement with the rating 
assigned that disability.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  The Board additionally notes that 
service connection on a secondary basis for bilateral knee 
disability was denied in an August 1996 rating decision; 
there is no indication that the veteran is seeking appellate 
review of that issue.

The Board lastly notes that entitlement to an effective date 
earlier than February 10, 1988, for a 30 percent evaluation 
for bilateral varicose vein disability was denied in a June 
1992 rating decision.  There is no indication that the 
veteran was notified of this decision.  This matter is 
therefore referred to the RO for appropriate action.

The issues of entitlement to an increased rating for 
bilateral varicose vein disability and entitlement to service 
connection on a secondary basis for bilateral shoulder 
disability are addressed in the remand at the end of this 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran exhibits no current residuals attributable to 
head trauma.


CONCLUSION OF LAW

Residuals of a head injury are not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Further, the 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

Service medical records show that the veteran complained on 
several occasions of leg muscle weakness and paresthesias 
which were clinically disassociated from his venous 
disability.  The records also document treatment for ankle 
injuries and show that the veteran complained of ankle 
weakness which purportedly caused him to fall.  Physical 
examination of the veteran's lower extremities was largely 
normal, other than with respect to the presence of venous 
disability.

Service connection for bilateral varicose vein disability was 
granted by rating decision dated in December 1980.

On file is the report of an April 1981 VA examination, at 
which time the veteran's complaints included bilateral leg 
weakness.  Physical examination disclosed normal strength in 
both legs, although questionable weakness of the ankles was 
identified.

VA treatment reports for 1982 to September 1996 document 
treatment for pain, swelling, fatigue and cramping associated 
with the lower extremities, as well as occasional headaches 
attributed to upper respiratory infections.  In November 1990 
the veteran reported that he had fallen the prior evening 
secondary to swelling in his right leg.  In February 1992 the 
veteran reported sustaining a twisting injury when his left 
leg gave way, and a June 1992 entry notes that the veteran 
reported falling secondary to buckling of his legs.  

The treatment reports show that the veteran thereafter 
presented in February 1993 with complaints of intense 
headaches, blurred vision on the left and occasional episodes 
of staring into space secondary to an incident in December 
1992 in which swelling of the lower extremities purportedly 
caused his left knee to give out, causing him to strike his 
head on the vertex.  He denied symptoms of double vision, 
nausea, vomiting and aura.  Neurological examination was 
normal except for diplopia of the right lateral gaze and 
decreased sensation to pin prick; motor strength was normal.  
The veteran was diagnosed with post traumatic headaches and 
with possible post traumatic seizure disorder.  Magnetic 
Resonance Imaging (MRI) study of his brain in July 1993 was 
normal, except for the possible presence of a small benign 
cyst in the region of the left parietal-occipital lobe; this 
abnormality was noted to be absent on retrospect examination.  
On follow up examination in July 1993, the veteran continued 
to complain of headaches and double vision of decreasing 
frequency, as well as spacing out episodes.  Physical 
examination was normal, except for the presence of diplopia 
on the right.  The examiner, with the assistance of a second 
physician, reviewed the report of the MRI study, but 
disagreed that the report showed the presence of any cyst or 
lesion, also noting the absence of any evidence of 
intracranial pressure.  The examiner concluded that the 
veteran's headaches were probably secondary to head injury, 
and no treatment was recommended.  Electroencephalogram (EEG) 
studies performed in July 1993 and September 1993 to rule out 
seizure disorder and postconcussion syndrome were normal.  

Thereafter, the treatment reports show that the veteran 
complained in October 1993 of knee weakness and buckling, for 
which he was prescribed braces.  A March 1994 note documents 
complaints of headaches attributed to an upper respiratory 
tract infection and sinusitis, without reference to any 
history of head trauma.  An April 1994 note documents a 
recent fall shortly following injury to the veteran's right 
ankle in a motor vehicle accident, and a May 1994 entry shows 
that the veteran again reported falling secondary to his 
right leg giving out.  A December 1994 entry indicates that 
the veteran presented with a one week history of a fall in 
which he struck the occipital area of his head; no complaints 
referable to his head were identified.  However, on a 
February 1995 mental health clinic intake summary the veteran 
reported that he had a cyst on his brain.  The treatment 
reports show that the veteran continued to complain of 
headaches in May 1995 and September 1995, but that his 
symptoms were attributed to sinusitis, without reference to 
any history of head trauma.  A January 1996 entry recorded 
the veteran's complaints of a pounding headache of the 
temporal areas associated with cold-like symptoms, and an 
August 1996 entry reported that the veteran fell recently 
while traversing stairs.

At a January 1983 VA examination the veteran complained of 
strength problems associated with his lower extremities, 
which he maintained swelled and became extremely weak after 
prolonged standing. 

On file are the reports of March 1984 and May 1986 VA 
examinations at which the veteran complained of occasional 
muscle cramps in the calf.  Physical examination identified 
the absence of any ankle swelling or atrophy of the calf or 
thigh muscles, and the veteran was able to stand on his toes 
and heels without pain.

Of record are the reports of VA examinations conducted in 
February 1990, which record the veteran's assertions that 
weakness and swelling in his knees and legs caused him to 
stumble.  At a May 1992 VA examination, the veteran averred 
that swelling caused his ankles to weaken; he denied any 
numbness.

Of record is an August 1994 statement prepared by VA medical 
personnel.  The statement notes, historically, that the 
veteran was issued knee braces in October 1993 to alleviate 
complaints of knee weakness and frequent falls resulting from 
service-connected disability, and that the veteran was 
treated in June 1994 for head injury caused by a fall.  The 
statement indicates that the veteran continued to experience 
headaches and that on physical examination there was evidence 
of chronic ankle swelling and bilateral knee instability.  
The statement suggested that future treatment of the veteran 
might include treatment for falls.  The veteran was diagnosed 
with mild diplopia secondary to head injury and eye 
lateralization.
 
The veteran was afforded a VA examination in June 1996, at 
which time he reported that he sustained a head injury after 
falling down stairs.  He explained that leg swelling produced 
by his varicose veins had caused lower extremity weakness, 
precipitating his fall.  He stated that he did not lose 
consciousness, but did develop headaches and visual problems 
from the incident, and he reported that he had been diagnosed 
with petite mal seizures.  He continued to complain of 
occasional visual problems and headaches in the area of the 
trauma.  He also reported that an MRI study had disclosed the 
presence of a cyst of unknown cause, but the examiner 
indicated that the MRI report was unavailable for review.  
Physical and neurological examination of the veteran was 
essentially normal, and the examiner concluded that there was 
no clinical evidence of head or brain disability, or of a 
link between any knee weakness and head or brain disability.  
He stated that there was a possibility that the veteran's 
varicose veins caused weakness or discomfort in the veteran's 
leg, and caused the fall which resulted in the initial head 
injury.

Although the veteran apparently sustained head trauma 
following a fall in December 1992, the only evidence, other 
than the veteran's lay assertions, linking any head trauma to 
his service-connected bilateral varicose vein disability 
consists of a historical notation in the August 1994 VA 
statement and the June 1996 VA examiner's opinion that it was 
possible that the veteran's varicose vein disability caused 
lower extremity weakness and precipitated the fall.  In any 
event, even assuming that the veteran's varicose vein 
disability did cause his head injury, the medical evidence on 
file demonstrates the absence of any chronic residuals of 
head trauma.  

In this regard, while the report of the July 1993 MRI study 
suggested the presence of a brain cyst, this finding was 
questioned on retrospect examination, and the veteran's 
treating physicians, after reviewing the report, concluded 
that the study did not support the existence of a cyst.  In 
addition, EEG studies were negative for any abnormalities or 
evidence of a seizure disorder.  While the veteran was 
diagnosed with post traumatic headaches in 1993 and with 
diplopia in 1993 and 1994, subsequent treatment records 
consistently attributed all further headaches to upper 
respiratory infections and sinusitis, without reference to 
any history of trauma, and are negative for any further 
reference to or treatment of visual disturbances.  Moreover, 
the veteran was afforded a VA examination in June 1996 to 
specifically address the existence of any current residuals 
from head trauma, at which time the examiner concluded that 
there was no clinical evidence of any residual head or brain 
disability.

While the veteran believes that he still has residual 
disability from head trauma, his lay assertions concerning 
medical diagnosis are not competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, as 
treatment records since 1995 are completely negative for any 
further reference to symptoms associated with head trauma and 
as the June 1996 examiner specifically concluded that the 
veteran does not currently exhibit any residual head or brain 
disability, and in the absence of any other medical evidence 
of chronic residuals of head trauma, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for residuals of a head injury as 
secondary to bilateral varicose vein disability.

In reaching this decision, the Board finds that application 
of the evidentiary equipoise rule, which mandates that where 
the evidence is balanced and a reasonable doubt exists as to 
a material issue, the benefit of the doubt shall be given to 
the claimant, is not required in this case.  See 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.102 (1998); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  In this case, the 
preponderance of the evidence establishes that there is no 
current disability associated with the veteran's history of 
head trauma.  As noted previously, treatment reports for the 
veteran since 1995 have consistently attributed his headaches 
to nontraumatic illnesses, and are negative for further 
complaints or treatment of visual disturbances.  More 
importantly, the veteran's complaints were considered on VA 
examination in June 1996, but the examiner nevertheless could 
not identify any residual head or brain disability, and there 
is otherwise no current medical diagnosis of disability 
associated with head trauma.  Accordingly, service connection 
is not in order.


ORDER

Entitlement to service connection on a secondary basis for 
residuals of a head injury is denied.


REMAND

The Board initially notes that the veteran personally filed 
his May 1995 substantive appeal with respect to the issue of 
entitlement to service connection on a secondary basis for 
bilateral shoulder disability, but that the veteran's former 
representative, in April 1996, indicated that the veteran 
desired to withdraw this issue; neither the veteran nor his 
former representative thereafter identified that issue as on 
appeal.

A Substantive Appeal may be withdrawn in writing by either 
the appellant or the appellant's authorized representative at 
any time before the Board promulgates a decision.  However, 
if the Substantive Appeal has been filed by the appellant 
personally, the appellant's authorized representative may not 
withdraw the Substantive Appeal without the express written 
consent of the appellant.  38 C.F.R. § 20.204 (1998).  As the 
veteran has personally filed his Substantive Appeal in this 
case, his former representative's statement is insufficient 
to effect a withdrawal of the Substantive Appeal.  The Board 
will therefore remand the issue of entitlement to service 
connection on a secondary basis for bilateral shoulder 
disability for the purpose of securing clarification from the 
veteran concerning whether he desires to continue or withdraw 
his appeal with respect to this issue.

In regard to the veteran's claim for an increased rating for 
bilateral varicose vein disability, the record reflects that 
the veteran submitted a timely substantive appeal with 
respect to this issue in May 1991.  See 38 C.F.R. § 20.305 
(1998).

The record reflects that the veteran's bilateral varicose 
vein disability is currently evaluated as 60 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7120.  By 
regulatory amendment effective January 12, 1998, however, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the arteries and veins.  See 62 Fed. 
Reg. 65207-65224 (1997).  In addition to establishing new 
criteria for the evaluation of varicose vein disability, DC 
7120 now provides that if more than one extremity is 
involved, each extremity is to be evaluated separately, with 
the evaluations combined.  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The Board notes 
that the veteran has not been provided a VA examination which 
addresses the new schedular criteria and that the RO has not 
considered the veteran's claim under the new schedular 
criteria.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request him to clarify 
whether he desires to withdraw his 
appeal with respect to the issue of 
entitlement to service connection on 
a secondary basis for bilateral 
shoulder disability.  If the veteran 
does desire to withdraw his appeal, 
the RO should ensure that the 
veteran withdraws his appeal in 
accordance with the requirements of 
38 C.F.R. § 20.204.

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim(s).  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.

3.  Thereafter, the RO should 
arrange for a VA vascular 
examination of the veteran by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected bilateral varicose 
vein disability.  All indicated 
studies should be conducted and the 
examiner is to set forth all 
findings in detail.  The rationale 
for all opinions expressed should be 
explained.  The claims files, 
including a copy of this REMAND, 
must be made available to the 
physician for proper review of the 
medical history.  The examination 
report is to reflect whether such a 
review of the claims files was made.  
The examination report must be 
typed.

4.  Thereafter, the RO should review 
the claims files and ensure that all 
development actions, including the 
medical examination, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issue(s) on appeal, 
to include consideration of the new 
schedular criteria for evaluating 
varicose vein disability.  If 
appropriate, the RO should assign 
separate evaluations for each 
involved extremity.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran should be furnished a 
Supplemental Statement of the Case and afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 







remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

